Citation Nr: 1523095	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  10-40 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether the prior denial of a claim of entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, should be reconsidered, and if so, whether the claim should be granted.

2.  Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure.

3.  Entitlement to service connection for neuropathy of the lower extremities, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for bilateral eye disorder, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2009 and March 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified before a Decision Review Officer during a hearing held at the RO in November 2010.  A transcript of the hearing is included in the record.

The Veteran requested a video conference hearing by way of his October 2013 substantive appeal.  However, in a November 2013 written statement, his representative relayed that the Veteran no longer wished to be scheduled for an additional hearing and requested that his case be sent directly to the Board.  Thus, the Veteran's request for a hearing before the Board is considered withdrawn.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of service connection for neuropathy of the lower extremities and a bilateral eye disability are addressed in the REMAND that follows the ORDER section of this decision.

FINDINGS OF FACT

1.  The RO denied the claim for service connection for diabetes mellitus, to include as due to herbicide exposure, in an unappealed rating decision issued in July 2005.

2.  Relevant service department records that existed at the time of the July 2005 decision were added to the record after the July 2005 rating decision was issued.

3.  The Veteran was exposed to herbicides while serving on active duty at the Korat Royal Thai Air Base and subsequently developed diabetes mellitus and coronary artery disease.


CONCLUSIONS OF LAW

1.  The requirements for reconsidering a prior denial of a claim of entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(c) (2014).

2.  Service connection for the Veteran's diabetes mellitus is presumed on the basis of his exposure to herbicides in service.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  Service connection for the Veteran's coronary artery disease is presumed on the basis of his exposure to herbicides in service.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reconsideration

General Legal Criteria 

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105.

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the record relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section. Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1) .

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2) . 

Factual Background and Analysis

The Veteran originally filed his claim of entitlement to service connection for diabetes mellitus due to in-service exposure to herbicides in March 2005.  The RO denied the claim in a July 2005 rating decision in essence because the record did not show that the Veteran served in-country in Vietnam.  Therefore, the RO determined that he was not entitled to service connection for diabetes based on herbicide exposure.  Further, the RO essentially found no other basis for establishing service connection for this disability.  The Veteran did not appeal the decision.

In March 2011, service personnel records were added to the record.  This evidence includes records reflecting the Veteran's service at Korat Royal Thai Air Base from October 1965 to October 1966 and a Permanent Change of Station Order dated in October 1966 indicating that the Veteran was ordered to travel via military aircraft or commercial aircraft or vessel from Thailand back to the United States.  These records are pertinent to the claim as they support the Veteran's contention that he landed in Vietnam during a three hour layover during a commercial flight from Thailand en route to the United States.  The newly obtained service personnel records existed at the time of the prior denial and could have been obtained had they been requested by VA.  Therefore, the criteria for reconsidering the prior denial of the claim for service connection for diabetes mellitus have been met.

II.  Service Connection

General Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Veterans who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, or along the Korean DMZ between April 1, 1968, and August 31, 1971, shall be presumed to have been exposed to an herbicide agent.  See 38 C.F.R. § 3.307(a) (6).  VA Fast Letter 09-20 (May 6, 2009) provides additional information regarding developing evidence of herbicide exposure in claims from veterans with Thailand service during the Vietnam Era and information concerning herbicide use in Thailand.  A Memorandum for the Record that accompanied VA Fast Letter 09-20 reports that tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or Royal Thai Air Force Base (RTAFB).  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  These materials provide that if a claimed herbicide exposure cannot be resolved based on the information contained in the memorandum, then follow-up inquiries should be sent to the Joint Services Records Research Center (JSRRC).

Furthermore, VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 Bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.

VA's Adjudication Procedures Manual indicates that if a veteran served at a RTAFB as an Air Force security policeman, security dog handler, member of the security police squadron, or otherwise served near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure may be established on a direct/facts-found basis.  M21-1MR Part IV.ii.2.C.10.q.

38 U.S.C.A. § 1116(a) provides presumptive service connection on the basis of herbicide exposure in service for enumerated diseases manifested to a degree of 10 percent or more within a specified time period.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313, 3.318.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, and develops diabetes mellitus or ischemic heart disease, including coronary artery disease, to a compensable degree any time after such service, the disease shall be service-connected even though there is no record of such disease during service, provided that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis- Diabetes and Coronary Artery Disease

The Veteran asserts that service connection is warranted for diabetes mellitus and coronary artery disease due to exposure to herbicides during active service in Thailand and in connection with a three hour layover in Vietnam on a departing flight from Thailand to the United States.  

Medical evidence of record reflects diagnoses of diabetes mellitus and coronary artery disease during the period of the claim, but do not otherwise indicate that these disorder were present during or soon after the Veteran's military service.  Thus, the question before the Board is whether the evidence indicates that service connection is warranted for the disabilities on a presumptive basis due to in-service exposure to herbicides.

Service personnel records confirm the Veteran was stationed at Korat RTAFB from October 1965 to October 1966.  His DD 214 lists his military occupational specialty as a communication center specialist.  These records do not clearly show the Veteran served in Vietnam or was otherwise exposed to herbicides while on active duty.

As reflected in numerous statements submitted in support of the claims, the Veteran reports that at the end of his service in Thailand, he flew on a commercial flight back to the United States that had a three hour layover at Tan Son Nhuit Air Base in Vietnam.  He claims to have set foot in Vietnam during this layover.  In support of this contention, the evidence includes an August 1966 Permanent Change of Station Order service record showing that the Veteran was ordered to report to a United States air base in Michigan by October 1966 and that he was authorized to travel by military aircraft or a commercial aircraft or vessel.  Additional service records indicate that the Veteran arrived at the designated air base on October 28, 1966, but do not indicate his mode of travel.  

In further support of the Veteran's in-service visit to Vietnam, his representative submitted the results of internet encyclopedia research regarding the use of Tan Son Nhuit Air Base as an aerial port for military flights transporting personnel and equipment to Southeast Asia during the Vietnam conflict and the use of commercial airlines for passenger transport missions to that area beginning in 1966.     

In a March 2011 Formal Finding Memorandum, the RO determined that there are negative results of development regarding the Veteran's claimed exposure to herbicides.  The RO concluded that all efforts to obtain the needed military information in this regard had been exhausted and that further attempts to verify the Veteran's account would be futile.

During the November 2010 RO hearing and in numerous written statements, the Veteran testified that during his service at Korat Air Base, his living quarters were located next to the perimeter fence of the base and that both his living quarters and the fenced area were sprayed with herbicides.  To support this assertion, the Veteran submitted copies of multiple photographs, one of which he contends shows his living quarters in close proximity to the perimeter fence.  He submitted copies of additional photographs reportedly showing the air base's shower house and of fellow service members, all of with reflect a fence in the near background.  

In the Board's opinion, the above evidence supporting a finding that the Veteran was exposed to herbicides while serving in Thailand is at least in equipoise with that against such a finding.  While the service records do not clearly reflect the Veteran's service in Vietnam or any exposure to herbicides during his service in Thailand, his statements in this regard are deemed credible and are supported by the other evidence of record.  Therefore, the Board finds that the Veteran was exposed to herbicides in service and is entitled to service connection for diabetes mellitus and coronary artery disease on a presumptive basis.


ORDER

The Board having determined that relevant service department records have been received, reconsideration of the prior denial of service connection for diabetes mellitus is granted.

Service connection for diabetes mellitus is granted.

Service connection for coronary artery disease is granted. 

REMAND

Regarding the remaining issues on appeal, the Veteran claims that he has neuropathy of the lower extremities and a bilateral eye disorder due to his newly service-connected diabetes.  The medical evidence currently of record does not clearly show whether the claimed disorders have been diagnosed or include any etiological opinions regarding the disabilities.  As the Veteran has yet to be afforded VA examinations for these claims, and given that service connection for diabetes has now been granted, the Board finds that a remand is warranted to afford the Veteran VA examinations and obtain medical etiological opinions.  See 38 U.S.C.A. § 5103A.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this case is REMANDED to the RO or Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or AMC must undertake appropriate development to obtain any outstanding treatment records pertinent to the claims being remanded.

2.  Then, the RO or AMC should arrange for the Veteran to be scheduled for a VA examination by a physician with sufficient expertise to determine the etiology of any neuropathy of the lower extremities present during the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.  A notation to the effect that this record review took place should be included in the examination report, and any indicated studies should be performed.  

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should state whether neuropathy of the lower extremities has been present during the period of the claim.  If the examiner determines that neuropathy of the lower extremities has been present during the period of the claim, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probable) that the neuropathy is etiologically related to the Veteran's active service, to include his presumed exposure to herbicides during service, and if not, an opinion as to whether it is at least as likely as not that was disorder caused or permanently worsened by the Veteran's diabetes.

The examiner must explain the rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The RO or AMC also should arrange for the Veteran to be scheduled for a VA examination by an examiner with sufficient expertise to determine the etiology of any eye disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.  A notation to the effect that this record review took place should be included in the examination report.

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should provide an opinion with respect to each acquired eye disorder present during the period of the claim as to whether it is at least as likely as not (50 percent or more probable) that the disorder is etiologically related to the Veteran's active service, to include his presumed exposure to herbicides during service, and if not, an opinion as to whether it is at least as likely as not that was disorder caused or permanently worsened by the Veteran's diabetes.

The examiner must explain the rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  The RO or AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or AMC should adjudicate the claims for service connection for neuropathy of the lower extremities and a bilateral eye disability.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


